Case 1:19-cv-00210-RA Documenti8 Filed 05/22/19 Page 1 of 1

USDC-SDNY
DOCUMENT

ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC#:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: 5/22 /i?

 

 

RAFAEL FIGUEROA,

Plaintiff,
No. 19-CV-210 (RA)
V.
ORDER
IRENE YAGUDAEV and SOLOMON
YAGUDAEV,

Defendants.

 

IRENE YAGUDAEV and SOLOMON
YAGUDAEYV,

Third-Party Plaintiffs,
V.

NRG MAGIC CONSTRUCTION INC.,

Third-Party Defendant.

 

 

RONNIE ABRAMS, United States District Judge:

Third-Party Plaintiffs served Third-Party Defendant with a Summons and Third-Party
Complaint on April 8, 2019. See Dkt. 17. Third-Party Defendant has not appeared nor responded
to the Third-Party Complaint and the time to do so has passed. No later than May 29, 2019, Third-
Party Plaintiffs shall file a letter informing the Court as to whether they intend to move for default
judgment against Third-Party Defendant.

SO ORDERED.

Dated: May 22, 2019
New York, New York

 

Ronnie Abrams
United States District Judge

 
